[Cite as Morgan v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-3151.]

                                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




JIMMY LEWIS MORGAN

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2010-01476

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On April 11, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On April 25, 2011, plaintiff filed his objections.        On April 26, 2011,
defendant filed a response and on May 3, 2011, plaintiff filed a reply.
        {¶ 3} According to the magistrate’s decision, on December 3, 2008, plaintiff was
transferred from the Marion Correctional Institution to the Mansfield Correctional
Institution (ManCI); however, plaintiff’s legal material was not packed up and sent with
him at that time. While at ManCI, plaintiff sent a letter to Warden Maggie Beightler and
filed a grievance with Gary Croft, defendant’s Chief Inspector, regarding the missing
legal materials. According to plaintiff, Croft improperly denied his grievance and plaintiff
Case No. 2010-01476                         -2-                       JUDGMENT ENTRY

did not receive a response to his letter. Plaintiff’s legal material was returned to him on
January 29, 2010.
       {¶ 4} Although plaintiff has not numbered his objections, plaintiff’s objections
challenge both the magistrate’s conclusion that the state is entitled to discretionary
immunity regarding a grievance decision issued by Croft and the magistrate’s
conclusion that Croft and Beightler are entitled to civil immunity pursuant to R.C.
2743.02(F) and 9.86.
       {¶ 5} To the extent that plaintiff challenges the factual findings underlying the
magistrate’s decision, plaintiff failed to support his objections with a transcript of the
proceedings.    Civ.R. 53(D)(3(b)(iii) states that “[a]n objection to a factual finding,
whether or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii),
shall be supported by a transcript of all the evidence submitted to the magistrate
relevant to that finding or an affidavit of that evidence if a transcript is not available.”
Inasmuch as the factual findings contained in the magistrate’s decision support the
magistrate’s legal conclusions, plaintiff’s objections are without merit.
       {¶ 6} With respect to Croft’s denial of plaintiff’s grievance, the court agrees that
such a decision is characterized by a high degree of official judgment or discretion and
that defendant is entitled to discretionary immunity from suits arising out of such
decisions. See Reynolds v. State (1984), 14 Ohio St.3d 68, 70.
       {¶ 7} With regard to the magistrate’s conclusion that Croft and Beightler are
entitled to civil immunity pursuant to R.C. 2743.02(F) and 9.86, the magistrate found
that both Croft and Beightler were state employees and that plaintiff did not provide any
evidence to support his allegation that either employee acted outside the scope of their
employment, with a malicious purpose, or in a wanton or reckless manner. The court
agrees with the magistrate’s conclusion.
       {¶ 8} Upon review of the record, the magistrate’s decision and plaintiff’s
objection, the court finds that the magistrate has properly determined the factual issues
Case No. 2010-01476                        -3-                       JUDGMENT ENTRY

and appropriately applied the law. Therefore, the objections are OVERRULED and the
court adopts the magistrate’s decision and recommendation as its own, including
findings of fact and conclusions of law contained therein. Judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge
cc:


Amy S. Brown                                  Jimmy Lewis Morgan, #349-586
Assistant Attorney General                    Allen Correctional Institution
150 East Gay Street, 18th Floor               2338 North West Street
Columbus, Ohio 43215-3130                     P.O. Box 4501
                                              Lima, Ohio 45802-4501

LP/GWP/cmd
Filed June 7, 2011
To S.C. reporter June 22, 2011